UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28 , 201 6 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDrive San Diego, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (858)646-8300 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On July 28, 2016, we entered into a Letter Agreement with PepsiCo, Inc. to extend the research period under our Collaborative Research, Development, Commercialization and License Agreement dated August 16, 2010, as last amended on March 31, 2014, for an additional forty-five (45) days, through September 30, 2016. Except for this extension, all other terms and conditions of the Collaboration Agreement remain unchanged and continue in full force and effect. Under the Letter Agreement, PepsiCo and Senomyx have agreed to use best efforts to negotiate in good faith the definitive terms of a longer extension of our current collaboration agreement. During this interim forty-five (45) day period, Senomyx will continue to receive funding from PepsiCo at the same rate provided under the current Collaboration Agreement. Forward Looking Statement Statements contained in this Form 8-K regarding matters that are not historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. While discussions between Senomyx and PepsiCo are underway, there can be no assurance that any extension agreement will be reached on favorable terms, or at all, or that any collaboration agreement will be on the terms that are currently being discussed. Th is and other risks and uncertainties are described more fully in our most recently filed SEC documents, including our most recent Quarterly Report on Form 10-Q and Annual Report on Form 10-K, under the headings “Risks Related to Our Business” and “Risks Related to Our Industry.” All forward-looking statements contained herein speak only as of the date on which they were made. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they were made. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENOMYX, INC. By: /S/ CATHERINE LEE Catherine Lee Vice President , General Counsel and Corporate Secretary Date: July 28, 2016
